Citation Nr: 1636246	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for sleep apnea. 

4. Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD), to include entitlement to a total disability rating based on unemployability (TDIU).

5. Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.

6. Entitlement to a rating in excess of 10 percent for a chronic lumbosacral strain with arthritis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  He was awarded the Combat Infantryman Badge and the Purple Heart.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the medical evidence indicates that the Veteran works part-time moving rental cars around the state and has a history of arguing with his coworkers and being fired.  As it is unclear whether his employment is marginal, the issue of TDIU is raised by the record, and as such, the Board has characterized the Veteran's claim regarding a higher evaluation for PTSD to include a claim for entitlement to TDIU.

The issues of service connection for a cervical spine condition and sleep apnea and entitlement to higher ratings for PTSD, to include TDIU, and diabetes mellitus type II with erectile dysfunction, and chronic lumbosacral stain with arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran is diagnosed with tinnitus that is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting the Veteran's service connection claim for tinnitus, thereby, granting the full benefit sought on appeal for that issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the Veteran's service connection claim for tinnitus, such error was harmless and will not be further discussed.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for tinnitus, which he attributes to acoustic trauma in service.  His service treatment records show no complaints, diagnosis, or treatment of tinnitus in service.  No abnormalities were noted on the Veteran's April 1971 separation examination.  In fact, on an April 1971 "Report of Medical History," the Veteran answered "no" to "have you ever had or have you now ear trouble". 

The Veteran was afforded a VA examination in March 2010, where he reported exposure to loud noise through gunfire, explosives, and artillery.  There was no evidence of high level occupational or recreational noise in his civilian life.  When discussing his complaints, the Veteran denied having tinnitus.  He only reported hearing loss.  The examiner opined that it is less likely as not that the Veteran's condition was caused by or the result of noise trauma in service.  In providing this opinion, the examiner noted that the Veteran denied having tinnitus during the examination.  

The record also contains a July 2010 medical opinion from Dr. P.Y, the Veteran's private diagnostic consultant.  Dr. P.Y. noted that the Veteran has bilateral tinnitus.  It was also noted that the Veteran was subjected to acoustic trauma in service by the noise of mortars, weapon fire, rockets and grenades.  Dr. P.Y. opined that it is more likely than not that the Veteran's tinnitus is directly related to the acoustic trauma sustained in service.

Affording the Veteran the benefit of doubt, the Board finds that service connection for tinnitus is warranted.  As noted above, the Veteran attributes his tinnitus to in-service acoustic trauma.  He claims that he was exposed to loud noise in service, particularly through gunfire, explosives, and artillery.  The Veteran's DD-214 confirms service as a weapons infantryman.  The Board also recognizes that the Veteran is a combat veteran.  The Veteran served in Vietnam, and was awarded the Combat Infantryman Badge and the Purple Heart.  Therefore, acoustic trauma is consistent with the Veteran's experiences in service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).

Moreover, Dr. P.Y. diagnosed the Veteran with bilateral tinnitus and opined that the Veteran's tinnitus was more likely than not related to the acoustic trauma sustained in service.  In providing this opinion, the examiner considered the Veteran's statements regarding exposure to loud noise through mortars, weapon fire, rockets and grenades.  

The Board acknowledges the VA examiner's negative opinion.  However, in weighing Dr. P.Y's opinion versus the VA medical opinion, the Board finds the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all reasonable doubt, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107


ORDER

Service connection for tinnitus is granted.


REMAND

There is evidence of outstanding VA treatment records.  The March 2010 VA examiner noted that it reviewed VA treatment records from Orlando, Florida dated from 2004 to 2010.  These records have not been associated with the claims file.  The claims file only contains VA treatment records from October and November 2004 and March 2010.  Thus, on remand, all outstanding treatment records should be obtained. 

The Veteran seeks a rating in excess of 50 percent for his service-connected PTSD.  The most recent VA examination was conducted in March 2010, where the examiner noted that the Veteran's PTSD results in reduced reliability and productivity.  The examiner also noted that the Veteran's symptoms include difficulty falling asleep, irritability, poor impulse control, outbursts of anger and suicidal thoughts.  He was assigned a GAF score of 55.  

As noted in the introduction, TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not been sent notice for his TDIU claim, has not completed a TDIU form, and the issue has not been addressed by the RO.  Therefore, on remand, the RO should comply with the duties to notify and assist in connection with the Veteran's TDIU claim.  An opinion addressing the Veteran's functional impairment should also be obtained on remand.

The Board also finds that the Veteran should be afforded a VA examination for his cervical spine condition.  The Veteran contends that his condition is due to an in-service accident where his military vehicle crashed as a result of a nearby explosion. A December 2009 private treatment record establishes that the Veteran has spondylosis of the cervical spine.  The circumstances of his service (specifically his receipt of the Combat Infantryman Badge and the Purple Heart) establish service incurrence.  Further, his lay statements establish that he has experienced neck pain since then.  VA is, therefore, required to provide an examination to determine the likely etiology of the Veteran's cervical spine condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO should also request that the Veteran submit additional information regarding his in-service accident.  

In a July 2010 notice of disagreement, the Veteran disagreed with the disability ratings assigned for his diabetes mellitus type II with erectile dysfunction and chronic lumbosacral strain with arthritis.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to these claims.  Under this circumstance, the Board must remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Please contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his conditions.  After securing the necessary releases, those records not already associated with the record should be obtained and associated with the record.

2. Please provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

3. Please send the Veteran a letter requesting that he submit additional information regarding his in-service motor vehicle accident. 

4. After completion of the foregoing, please schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PTSD and its impact on his functioning.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  

a. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's PTSD; and

b. The examiner is requested to provide an opinion as to the impact of his PTSD on his functioning.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused other disabilities.  The record reflects that the Veteran worked for Delta Airlines for 40 years and was asked to retire; he worked for an off airport parting facility for 4 months and reports he was fired for arguing with a manager; he worked for Disney; and he worked part-time helping to move rental cars around the state.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

5. Please schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his cervical spine condition.  The claims file must be made available to the examiner for review. After reviewing the record and conducting a thorough examination, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine condition is etiologically related to the Veteran's active service. 

The examiner should consider and discuss as necessary, the Veteran's combat service and his contention that he injured his neck during service when his military vehicle crashed as a result of a nearby explosion and that he has had neck pain since then.  A rationale is requested for any opinion provided.

6. Issue the Veteran a statement of the case (SOC) with respect to his claims of (1) entitlement to a rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction, and (2) entitlement to a rating in excess of 10 percent for a chronic lumbosacral strain with arthritis. 

All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.  If an appeal is perfected, the case should be returned to the Board for further appellate consideration, as appropriate.

7. Upon completion of the above, please readjudicate the claims on appeal, to include addressing TDIU as part of the claim for a higher rating for PTSD.  If any benefits remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


